COVINGTON, Judge.
Rex Harper appeals the trial court’s denial of the supplemental petition in which he sought to terminate child support for an adult child who is dependent because of mental and physical incapacities. The adult child is now married to a man who is also mentally incapacitated. We affirm the trial court’s order.
We write only to point out that we believe the legislature should address this issue. By legislative design, children up to the age of eighteen are dependent upon their parents. § 743.07(1), Fla. Stat. (2001). Also by legislative design, children who are mentally or physically incapacitated may remain dependent upon their parents beyond the age of eighteen. § 743.07(2). However, marriage was an emancipating act under common law, and marriage is an emancipating act under section 743.01 for children who are dependent because of their age. The question of whether marriage is an emancipating act for a child who is dependent because of a mental or physical incapacity is best answered by our legislature, particularly where as here, it has previously codified its public policy intentions in Chapter 743, Florida Statutes (2001).
Affirmed.
CASANUEVA and DAVIS, JJ„ Concur.